--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8
 
 
DIRECTORS’ AND OFFICERS’ INDEMNIFICATION AGREEMENT


THIS AGREEMENT made as of this _____ day of ________, 2013.




B E T W E E N:


TRUNITY HOLDINGS, INC.
A body corporate incorporated
under the laws of the State of Delaware
(hereinafter called the “Corporation” or the “Indemnifying Party”)


- and –




_________________________, of the _______________________,


in the ___________________________


(hereinafter called the “Indemnified Party”)




WHEREAS:


(a)
The Indemnified Party is agreeing to serve as, or to continue to serve as, a
director or officer of the Corporation;



(b)
The Corporation wishes to indemnify the Indemnified Party (to the fullest extent
permitted by law) from losses, costs or damages incurred or sustained by the
Indemnified Party acting in the capacity of director or officer of the
Corporation; and



(c)
The Indemnified Party is willing to serve or continue to serve the Corporation
on the condition that he or she be indemnified to the fullest extent permitted
by law.



NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency
whereof is mutually acknowledged, the Indemnified Party and the Corporation
(hereinafter called the “Parties”) covenant and agree as follows:


1.  
Indemnity

 
(a)  
Within 30 days after written demand is presented to the Corporation, the
Corporation shall indemnify and save harmless the Indemnified Party and his or
her heirs and legal representatives against all costs, charges and expenses,
including (a) an amount paid to settle an action or satisfy a judgment
(including, without limitation, any penalties or fines levied), (b) any interest
payable by the Indemnified Party thereon and (c) all damages, whether punitive,
exemplary or otherwise, reasonably incurred by the Indemnified Party in respect
of any civil, criminal or administrative action or proceeding to which the
Indemnified Party is made a party by reason of being or having been a director
or trustee or fiduciary or officer of the Corporation or for action taken by or
for on behalf of the Corporation (together with Expenses (as hereinafter
defined), the “Indemnified Liabilities”) if:

 
 
 

--------------------------------------------------------------------------------

 
 
(i)  
The Indemnified Party acted honestly and in good faith and in a manner the
Indemnified Party reasonably believed to be in or not opposed to the best
interests of the Corporation; and

 
(ii)  
In the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnified Party had reasonable grounds for
believing that his conduct was lawful.

 
(b)  
For the purposes of this Agreement, the termination of any civil, criminal or
administrative action or proceeding by judgment, order, settlement or conviction
(whether with or without court approval) shall not, of itself, create a
presumption either that the Indemnified Party did not act honestly and in good
faith and in a manner the Indemnified Party reasonably believed to be in or not
opposed to the best interests of the Corporation as required by the laws
governing the Corporation or that, in the case of a criminal or administrative
action or proceeding that is enforced by a monetary penalty, the Indemnified
Party did not have reasonable grounds for believing that his or her conduct was
lawful.

 
(c)  
In connection with any determination as to whether the Indemnified Party is
entitled to be indemnified under any provision of this Agreement or to receive
contribution pursuant to this Agreement, to the extent permitted by law the
burden of proof shall be on the Corporation to establish that the Indemnified
Party is not so entitled.

 
(d)  
The Corporation shall indemnify the Indemnified Party if he or she fulfills the
conditions contained in (a) and (b) above in the defense of any civil, criminal
or administrative action or proceeding which the Indemnified Party is made a
party by reason of his or her being or having been a director or officer of the
Corporation, against all costs, charges and expenses, including legal and other
professional fees on a full indemnification basis and expert witness fees
(“Expenses”), actually and reasonably incurred by the Indemnified Party in
connection with the defense of such action or proceeding within ten business
days after written demand reasonably evidencing the Expenses incurred by the
Indemnified Party is presented to the Corporation accompanied by an undertaking
of the Indemnified Party to repay such amounts if it shall ultimately be
determined that the Indemnified Party is not entitled to be indemnified against
such Expenses, and the Corporation shall be required to make such payments in
advance of the final disposition or conclusion of any claim against the
Indemnified Party.

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Partial Indemnity

 
If the Indemnified Party is entitled under any provisions of this Agreement to
indemnification by the Corporation for some, but not all, of the Indemnified
Party’s Indemnified Liabilities, the Corporation shall indemnify the Indemnified
Party for the portion thereof to which the Indemnified Party is entitled.
 
3.  
Contribution

 
(a)  
Contribution payment.  To the extent the indemnification provided for under any
provision of this Agreement is determined (in the manner hereinabove provided)
not to be permitted under applicable law, the Corporation, in lieu of
indemnifying the Indemnified Party, shall, to the extent permitted by law,
contribute to the amount of any and all Indemnified Liabilities incurred or paid
by the Indemnified Party for which such indemnification is not permitted.  The
amount the Corporation contributes shall be in such proportion as appropriate to
reflect the relative fault of the Indemnified Party, on the one hand, and of the
Corporation and any and all other parties (including officers and directors of
the Corporation other than the Indemnified Party) who may be at fault
(collectively, including the Corporation, the “Third Parties”), on the other
hand.

 
(b)  
Relative Fault.  The relative fault of the Third Parties and the Indemnified
Party shall be determined by reference to the relative fault of the Indemnified
Party as determined by the court or other governmental agency or to the extent
such court or other governmental agency does not apportion relative fault, by
another party acceptable to the Indemnified Party and the Corporation after
giving effect to, among other things, the relative intent, knowledge, access to
information, and opportunity to prevent or correct the relevant events, of each
party, and other relevant equitable considerations.  The Corporation and the
Indemnified Party agree that it would not be just and equitable if contribution
were determined by pro rata allocation or by any other method of allocation that
does take account of the equitable considerations referred to in this section
3(b).

 
4.  
Insurance

 
(a)  
Unless otherwise agreed between the Parties hereto and subject to the
limitations contained in the Delaware General Corporation Law, , the Corporation
shall purchase and maintain directly for so long as the Indemnified Party
remains a director or officer of the Corporation, directors’ and officers’
liability insurance covering the Corporation for the benefit of the Indemnified
Party with limits of not less than U.S. _______________ per occurrence. The
Corporation shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnified Party has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
At least 60 days prior to the expiry of any such insurance, the Corporation will
notify the Indemnified Party in writing whether of not it proposes to renew the
insurance and whether or not it has any reason to believe the issuer of the
insurance may not be prepared to renew the insurance.  The Corporation shall
promptly notify in writing the Indemnified Party if at any time the insurance
referred to above is not renewed, cancelled or adversely changed or if the
Corporation receives any communication (whether oral or written) from the issuer
of the insurance or any agent or other person acting on its behalf that the
insurance will or may be cancelled or adversely changed.

 
5.  
Assignment

 
The Duties and obligations of the Corporation under this Agreement shall be
binding upon, and enforceable by the Indemnified Party and the Indemnified
Party’s heirs and legal representatives, against the Corporation and its
successors and assigns.
 
6.  
Defense of Claims

 
(a)  
The Indemnified Party covenants and agrees, that upon becoming aware of any
facts of circumstances which may give rise to any potential liability for which
the Corporation may be required to indemnify the Indemnified Party pursuant to
the provisions of this Agreement (a “Claim”), the Indemnified Party shall
immediately deliver written notice to the President of the Corporation setting
out in reasonable detail the nature of the facts relating to such Claim
including therein or therewith such documentation and information as is
reasonably available to the Indemnified Party and is reasonably necessary to
determine whether and to what extent the Indemnified Party is entitled to
indemnification hereunder; providing that failure to so notify shall not affect
the Corporation’s liability under this Agreement if and except only to the
extent that such omission materially prejudices the Corporation.

 
(b)  
Upon written request by the Indemnified Party for indemnification pursuant
hereto, a determination, if required by applicable law, with respect to the
Indemnfied Party’s entitlement thereto shall be made in the specific case by one
of the following four methods, which shall be at the election of the board of
directors of the Corporation (the “Board”): (1) by a majority vote of the
directors of the Corporation who are not and were not a party to the Claim in
respect of which indemnification is sought by the Indemnified Party (the
“Disinterested Directors”), even though less than a quorum, (2) by a committee
of Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (3) if there are no Disinterested
Directors or if the Disinterested Directors so direct, by independent counsel
(selected by the Board) in a written opinion to the Board, a copy of which shall
be delivered to the Indemnified Party, or (4) if so directed by the Board, by
the stockholders of the Corporation holding a majority of the outstanding voting
stock of the Corporation.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
If any Claim is made or brought against the Indemnified Party in connection with
any of the matters against which the Indemnified Party would be indemnified
pursuant to this Agreement, upon receipt of the notice of the Claim, the
Corporation shall, at its expense and in a timely manner, contest and defend
against any such Claim and take all such steps as may be necessary or proper to
prevent the resolution thereof in a manner adverse to the Indemnified Party.

 
(d)  
The Indemnified Party shall fully co-operate with the Corporation in taking all
such steps, and hereby consents to the taking of such steps by or on behalf of
the Corporation and the Indemnified Party.  If the Corporation does not in a
timely manner undertake the contestation or defense of the Claim, the
Indemnified Party may do so and such contestation or defense shall be at the
expense and risk of the Corporation.

 
(e)  
If the outcome of any litigation or proceeding establishes that the Indemnified
Party was not entitled to have the Claim contested or defended at the risk and
expense of the Corporation, the Indemnified Party shall be liable to repay the
Corporation all amounts paid by the Corporation in connection with such
contestation or defense pursuant to this Section 6.

 
7.  
Scope of Agreement

 
(a)  
This Agreement is absolute and unconditional and the obligations of the
Indemnifying Party will not be affected, discharged, impaired, mitigated or
released by:

 
(i)  
any extension of time, indulgence or modification which the Indemnified Party
may extend or make with any person making any claim against the Indemnified
Party; or

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  
the discharge or release of the Indemnified Party in any bankruptcy, insolvency,
receivership, or other proceedings of creditors.

 
(b)  
No action or proceeding brought or instituted under this Agreement and no
recovery pursuant thereto will be a bar or defense to any further action of
proceeding, which may be brought under this Agreement.

 
(c)  
The rights of the Indemnified Party hereunder will be in addition to any other
rights the Indemnified Party may have under the Bylaws or Certificate of
Incorporation of the Corporation or the law or otherwise.  To the extent that a
change in the law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Bylaws
or Certificate of Incorporation of the Corporation and this Agreement, it is the
intent of the parties hereto that the Indemnified Party shall enjoy by this
Agreement the greater benefits so afforded by that change.  The Indemnified
Party’s rights under this Agreement shall not be diminished by any amendment to
the Certificate of Incorporation or Bylaws, or of any other agreement or
instrument to which the Indemnified Party is not a party, and shall not diminish
any other rights that the Indemnified Party now or in the future has against the
Corporation.

 
8.  
Exception to Right of Indemnification

 
Notwithstanding any provision in this Agreement, the Corporation shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against the Indemnified Party:
 
(a)  
for which payment has actually been made to or on behalf of the Indemnified
Party under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

 
(b)  
for an accounting of profits made from the purchase and sale (or sale and
purchase) by the Indemnified Party of securities of the Corporation within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law; or

 
(c)  
in connection with any Claim (or any part of any Claim) initiated by the
Indemnified Party, including any Claim (or any part of any Claim) initiated by
the Indemnified Party against the Corporation or its directors, officers,
employees or other indemnitees, unless (i) the Board authorized the Claim (or
any part of any Claim) prior to its initiation or (ii) the Corporation provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Corporation under applicable law.

 
 
 

--------------------------------------------------------------------------------

 
 
9.  
Severability

 
If any part of this Agreement or the application of such part to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such part to any other or person or
circumstance, shall not be affected thereby and each provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.
 
10.  
Choice of Law

 
This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware and the parties attorn to the non-exclusive jurisdiction
of the courts of the State of Delaware in respect of any court action arising
hereunder.
 
11.  
Miscellaneous

 
The Indemnifying Party and the Indemnified Party agree that they will do all
such further acts, deeds and things and execute, deliver all such the documents
as may be reasonably necessary or advisable for the purposes of ensuring and
confirming unto the Indemnified Party the rights hereby created or intended, and
of giving effect to and carrying out the intention or facilitating the
performance of the terms of this Agreement.  The Indemnifying Party represents
and warrants to the Indemnified Party that this Agreement constitutes a legal,
valid and binding obligation of the Indemnifying Party.
 
IN WITNESS WHEREOF the Parties have executed this Agreement to have effect as of
the date first above mentioned.
 

 
Trunity Holdings, Inc.
         
By:
 
Authorized Officer
         
Indemnified Party:
              Director and/or Officer

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 